Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION                                            

Priority

           Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  

Information Disclosure Statement
          
          The references cited on a Form PTO 1449 have been considered.

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections

                                                 Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

           (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (US Pat. 9,707,769).

           Suzuki et al. disclose in Figures 1-3 and 8-15 a recording apparatus comprising:
           Regarding claim 1, an ink accommodation body (30) configured to accommodate a sublimation transfer ink injected, via an injection port (34), from a bottle (not shown) accommodating the sublimation transfer ink (Figures 1-2 and 13, column 6, lines 6-16); and 
an inner cover (50) having a cap (52) configured to close the injection port (34) and configured to move between a closing position at which the cap (52) closes the injection port (34) and an opening position at which the cap (52) opens the injection port (34), wherein the cap (52) is configured to be inserted into and pulled out of the injection port (34) in an opening direction of the injection port (34) when the inner cover (50) moves between the closing position and the opening position, and the inner cover (50) has a finger-hooking portion (56) enabling insertion and pulling of the cap (52) with a finger (Figures 3 and 13, column 6, lines 25-32). 
          Regarding claim 2, an ink accommodation body (30) configured to accommodate a sublimation transfer ink injected, via an injection port (34), from a bottle (not shown) accommodating the sublimation transfer ink (Figures 1-2 and 13, column 6, lines 6-16); and 
an inner cover (50) having a cap (52) configured to close the injection port (34) and configured to move between a closing position at which the cap (52) closes the injection port (34) and an opening position at which the cap (52) opens the injection port (34), wherein the cap (52) is configured to be inserted into and pulled out of the injection port (34) in an opening direction of the injection port (34) when the inner cover (50) moves between the closing position and the opening position, and the inner cover (50) has a finger-hooking portion (56) that, in a state in which the inner cover (50) is positioned at the closing position, extends in a direction intersecting 
            Regarding claim 3, wherein the inner cover (50) rotates about a shaft (58), and the cap (52) is positioned between the shaft (58) and the finger-hooking portion (56) (Figures 3 and 13).
            Regarding claim 6, comprising a second cover (unmarked second cover that contains a number 13) configured to move to a cover position for covering the inner cover (50), wherein by moving the second cover (unmarked second cover that contains a number 13) to the cover position, the cap (52) in contact with the injection port (34) is inserted into the injection port (34) (Figures 1-3 and 13-14). 

Claims 1-2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osakabe et al. (US Pub. 2016/0089893).

           Osakabe et al. disclose in Figures 1A-1B, 4, 7 and 9A-9B a liquid-consuming apparatus comprising:
          Regarding claim 1, an ink accommodation body (100) configured to accommodate a sublimation transfer ink injected, via an injection port (112), from a bottle (136) accommodating the sublimation transfer ink (Figures 1B, 4 and 7); and 
an inner cover (91, 113) having a cap (143A) configured to close the injection port (112) and configured to move between a closing position at which the cap (143A) closes the injection port (112) and an opening position at which the cap (143A) opens the injection port (112), wherein the cap (143A) is configured to be inserted into and pulled out of the injection port (112) in an opening direction of the injection port (112) when the inner cover (91, 113) moves between the closing position and the opening position, and the inner cover (91, 113) has a finger-hooking 
          Regarding claim 2, an ink accommodation body (100) configured to accommodate a sublimation transfer ink injected, via an injection port (112), from a bottle (136) accommodating the sublimation transfer ink (Figures 1B, 4 and 7); and 
an inner cover (91, 113) having a cap (143A) configured to close the injection port (112) and configured to move between a closing position at which the cap (143A) closes the injection port (112) and an opening position at which the cap (143A) opens the injection port (112), wherein the cap (143A) is configured to be inserted into and pulled out of the injection port (112) in an opening direction of the injection port (112) when the inner cover (91, 113) moves between the closing position and the opening position, and the inner cover (91, 113) has a finger-hooking portion  (141) that, in a state in which the inner cover (91, 113) is positioned at the closing position, extends in a direction intersecting the opening direction and includes a surface opposite, at a predetermined distance, to a first surface, which is provided with the injection port (112), of the ink accommodation body (100) (Figures 1B, 4 and 7).
           Regarding claim 6, comprising a second cover (70) configured to move to a cover position for covering the inner cover (91, 113), wherein by moving the second cover (70) to the cover position, the cap (143A) in contact with the injection port (112) is inserted into the injection port (112) (Figures 1-2, 4, 7 and 9B). 

                                           Claim Rejections - 35 USC § 103
            The following is a quotation of 35 U.S.C. 103(a) which forms the basis for allobviousness rejections set forth in this Office action: 
           A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed                                            
Claims 4-5 are rejected under 35 USC 103 (a) as being unpatentable over Osakabe et al. (US Pub. 2016/0089893).

           Osakabe et al. disclose in Figures 1A-1B, 4, 7 and 9A-9B a liquid-consuming apparatus comprising:
          Regarding a part of claim 4, wherein with a direction that intersects the opening direction of the injection port (112) being an alignment direction, a first ink accommodation body (100B) and a second ink accommodation body (100M), which serve as the ink accommodation body, are aligned in this order, and a distance in the alignment direction between a finger-hooking portion (top portion of an element 113) of a first inner cover (91, 113) provided in the first ink accommodation body (100B).
          Regarding a part of claim 5, wherein with a direction that intersects the opening direction of the injection port (112) being an alignment direction, a first ink accommodation body (100B), a second ink accommodation body (100M), and a third ink accommodation body (100C), which serve as the ink accommodation body (100), are aligned in this order. 
          Regarding a part of claims 4-5, Osakabe et al. discloses the claimed invention except for “a finger-hooking portion (top portion of an element 113M) of a second inner cover (91M, 113M) provided in the second ink accommodation body (100M) is larger than a dimension of the finger-hooking portion of the first inner cover in the alignment direction” as recited in claim 4; and “a distance in the alignment direction between the finger-hooking portion of the first inner cover provided in the first ink accommodation body and a finger-In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).  Further, one would have been motivated to scale the size of “a finger-hooking portion of a second inner cover provided in the second ink accommodation body is larger than a dimension of the finger-hooking portion of the first inner cover in the alignment direction” and “a distance in the alignment direction between the finger-hooking portion of the first inner cover provided in the first ink accommodation body and a finger-hooking portion of a third inner cover provided in the third ink accommodation body is larger than 25 mm” for the purpose of obstructing a movement of the cover from the open position to the closed position.  
         
Citation of Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   These prior art references (US Pat. 4,914,453; US Pat. 10,155,392; US Pub. 2008/0297571) cited in the PTO 892 form show an ink jet printer which is deemed to be relevant to the present invention.  These references should be reviewed.

CONCLUSION
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M..

           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Matthew Luu can be reached on (571) 272-7663. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/ANH T VO/Primary Examiner, Art Unit 2853